VILLANTI, Judge,
Concurring.
I fully concur in the majority decision, but write to point out the risk Harris is taking in this case. At this point, if still available, Harris could acquiesce to the State’s proffered remedy of a conviction for the second-degree felony of attempted robbery with a firearm. Depending on what enhancements the State could prove, Harris’s maximum sentence would be thirty years in prison. However, on remand, the State may elect to amend the information to charge the completed robbery. See Jaramillo v. State, 659 So.2d 1238 (Fla. 2d DCA 1995) (holding that the State can file an amended information on remand after a judgment is reversed so long as the new charge does not violate the defendant’s double jeopardy rights). Should the State elect to file such an information, Harris will be exposed to the same mandatory life sentence he is currently serving.